17 N.Y.3d 741 (2011)
952 N.E.2d 1059
929 N.Y.S.2d 66
2011 NY Slip Op 4722
JAMES v. AQUAVELLA, M.D., PC., et al., Appellants,
v.
RALPH S. VIOLA, M.D., Respondent.
No. 177 SSM 17
Court of Appeals of New York.
Decided June 7, 2011.
Calihan Law, PLLC, Rochester (Robert B. Calihan of counsel), for appellants.
Chamberlain D'Amanda Oppenheimer & Greenfield, LLP, Rochester (J. Michael Wood, Michael A. Sciortino and Michael T. Harren of counsel), for respondent.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
The Appellate Division correctly determined that the proffered writings failed to satisfy the statute of frauds (see General *742 Obligations Law § 5-701 [a] [1]). The writings, taken together, fail to contain all of the essential terms of the alleged agreement. Specifically, the writings make no mention of the alleged incorporation of the written agreement's noncompete clause into the subsequent oral agreement between the parties.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs in a memorandum.